504 F.2d 966
Captain Robert W. GLEMAKER, Plaintiff-Appellant,v.Honorable James SCHLESINGER, Honorable Howard H. Callawayand General Creighton Abrams, Defendants-Appellees.
No. 73-2939.
United States Court of Appeals, Fifth Circuit.
Nov. 22, 1974.

Vincent P. McCauley, G. Michael Agnew, Columbus, Ga., for plaintiff-appellant.
William J. Schloth, U.S. Atty., Charles T. Erion, Asst. U.S. Atty., Macon, Ga., Capt.  Royce C. Lamberth, Judge Advocate Office, Ft. Benning, Ga., Barbara L. Herwig, Robert E. Kopp, Attys., Dept. of Justice, Washington, D.C., for defendants-appellees.
Before WISDOM, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
For the reasons stated in Frazier v. Callaway, 5 Cir. 1974, 504 F.2d 960, also decided today, the judgment of the district court is affirmed.